                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION – BAY CITY


IN RE:
                                                             Case No. 17-22574-dob
      JASON DALE BALL                                        Chapter 13 Proceeding
      and JILL MARIE BALL,                                   Hon. Daniel S. Opperman
             Debtors.
______________________________________/

      OPINION REGARDING CHAPTER 13 TRUSTEE’S MOTION FOR COSTS AND
            ATTORNEY FEES PURSUANT TO BANKRUPTCY RULE 3001

         The Chapter 13 Trustee Thomas McDonald (“Trustee”) requests sanctions of $400.00

because creditor Financial Edge Credit Union (“Financial Edge”) filed a Proof of Claim indicating

that an account the Debtors opened with Financial Edge on August 13, 2009 was overdrawn. From

the scant documents attached to this Proof of Claim, the Trustee deduced that the statute of

limitations applied to this obligation, so he objected to the Proof of Claim. Financial Edge

amended its Proof of Claim to detail that the overdrawn status did not occur until 2017. The

Trustee then withdrew his objection, but now seeks damages of $400.00 for sanctions because

Financial Edge did not initially file its Proof of Claim properly. Because the Court concludes that

the Proof of Claim as originally filed was deficient, but that other steps could have been taken to

avoid the need to either object to the Proof of Claim or file the motion by the Trustee, the Court

awards $200.00 in favor of the Trustee and against Financial Edge.

                                            Jurisdiction

         This Court has subject matter jurisdiction over this proceeding under 28 U.S.C. ' 1334(b),

28 U.S.C. ' 157, and E.D. Mich. LR 83.50(a). This is a core proceeding pursuant to 28 U.S.C. '

157(b)(2)(A) (matters concerning the administration of the estate).




                                                 1

  17-22574-dob        Doc 56    Filed 01/22/19       Entered 01/22/19 16:46:13     Page 1 of 5
                                                    Facts

       The Debtors filed their Chapter 13 petition with this Court on December 28, 2017. One of

their creditors, Financial Edge, filed two Proofs of Claim with this Court on January 31, 2018. The

Proof of Claim in issue in this case is 4-1 in the amount of $252.48 that arises from an account

opened by both Debtors with Financial Edge on August 13, 2009. The Proof of Claim only

attached a copy of the deposit account contract and the statement of account did not include the

last payment date. The statement did indicate that the principal balance owed to Financial Edge

was $102.48, with a courtesy pay fee of $150.00 for a total of $252.48. The Trustee objected to

this Proof of Claim on March 5, 2018 and Financial Edge amended the Proof of Claim the next

day, March 6, 2018 to include the date of the last payment on the account to be June 29, 2017.

The Court confirmed the Debtors’ Chapter 13 Plan on March 23, 2018. The Trustee subsequently

withdrew his objection to the Proof of Claim on April 18, 2018 but filed a Motion for Sanctions

on the same date. Financial Edge filed a timely response and this Court conducted a hearing on

May 31, 2018. At this hearing, both counsel for Financial Edge and the Trustee expressed a

willingness to hold this matter in abeyance to allow each office an opportunity to sort through

various issues. The Court granted this request but was informed by the Trustee on January 10,

2019 that no further proofs were needed and that a decision was expected from this Court.

                                             Applicable Law

       Rule 3001. Proof of Claim

               ...

               (c) Supporting Information.

               ...

                      (2) Additional Requirements in an Individual Debtor Case;
       Sanctions for Failure to Comply. In a case in which the debtor is an individual:

                                                2

  17-22574-dob       Doc 56    Filed 01/22/19       Entered 01/22/19 16:46:13      Page 2 of 5
               ...

                         (D) If the holder of a claim fails to provide any information
       required by this subdivision (c), the court may, after notice and hearing, take either
       or both of the following actions:

               ...

                             (ii) award other appropriate relief, including reasonable
       expenses and attorney’s fees caused by the failure.

                       (3) Claim Based on an Open-End or Revolving Consumer Credit
       Agreement.

                (A) When a claim is based on an open-end or revolving consumer credit
       agreement — except one for which a security interest is claimed in the debtor’s real
       property — a statement shall be filed with the proof of claim, including all of the
       following information that applies to the account:

                               (i) the name of the entity from whom the creditor purchased
       the account;

                             (ii) the name of the entity to whom the debt was owed at the
       time of an account holder’s last transaction on the account;

                               (iii) the date of an account holder’s last transaction;

                               (iv) the date of the last payment on the account; and

                               (v) the date on which the account was charged to profit and
       loss.

                                               Analysis

       The debt owed by the Debtors to Financial Edge was an open-end consumer debt based

upon various overdrafts of their account with Financial Edge. Accordingly, Rule 3001(c)(3)

required Financial Edge to give additional details as to its Proof of Claim. The most important

details in issue here involve the date of the account holder’s last transaction and the date of the last

payment. This information was not supplied by Financial Edge in its initial Proof of Claim. The

Trustee, being mindful of the duty imposed upon him by the United States Supreme Court in the

                                                   3

  17-22574-dob        Doc 56     Filed 01/22/19        Entered 01/22/19 16:46:13         Page 3 of 5
case of Midland Funding, LLC v. Johnson, 137 S. Ct. 1407 (2017), reviewed this Proof of Claim

and wanted to ensure that the statute of limitations did not preclude him from paying it.

Accordingly, he objected to the Proof of Claim and Financial Edge amended it the next day. As

the amendment made it clear that the Trustee could not continue his objection, he subsequently

withdrew that objection, but also filed a motion to recover his costs because he had to file the

original objection.

       Financial Edge’s major defense to the Trustee’s objection was that it amended the Proof of

Claim immediately to show that it was not barred by the statute of limitations. Also, Financial

Edge argues that an email or phone call could have pointed out the deficiency of its Proof of Claim

and would have prompted it to amend the Proof of Claim without the need of an objection, all as

allowed by Rule 3001(c)(2)(D)(ii).

       Here, both parties are right and wrong. Per Bankruptcy Rule 3001(c)(3), Financial Edge

should have filed the necessary statement with its original Proof of Claim under that Rule but did

not do so. As it stood, the Trustee had the recourse to object to the Proof of Claim but could have

either called or written counsel for Financial Edge to have it supplemented. Once Financial Edge

found out that the Trustee had an issue with its Proof of Claim, it supplemented the Proof of Claim

the next day.

       Rule 3001(c)(2) allows this Court to award other appropriate relief, including reasonable

expenses and attorney fees caused by the failure of Financial Edge. Here, Financial Edge failed

to file a Proof of Claim as required by Rule 3001, so some award may be appropriate, but the

amount requested by the Trustee, $400.00, while nominal, could have been drastically reduced if

not eliminated by a simple phone call, email, or letter. So, while Financial Edge started this

problem by filing a deficient Proof of Claim, the Trustee continued it by taking a more drastic



                                                4

  17-22574-dob        Doc 56   Filed 01/22/19       Entered 01/22/19 16:46:13      Page 4 of 5
course of action. While the Trustee explains that he is charged with reviewing thousands of claims

a year and does not have the time to do so informally, a more measured response is appropriate.

       With these facts and under these circumstances, the Court finds and concludes that an

award of $200.00 in favor of the Trustee and against Financial Edge is appropriate. This amount

partially reimburses the Trustee for the costs and expenses that he incurred because the Proof of

Claim was initially deficient but is significantly less than what was requested because other less

drastic actions can and should have been taken.

       The Court has entered an Order consistent with this Opinion.

Not for Publication

Signed on January 22, 2019




                                                  5

  17-22574-dob        Doc 56   Filed 01/22/19         Entered 01/22/19 16:46:13   Page 5 of 5
